     Case 1:19-cv-01509-NONE-JLT Document 25 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10
      ENID MARIE FLORES,                                CASE NO. 1:19-cv-1509 NONE JLT (PC)
11
                         Plaintiff,                     ORDER DENYING PLAINTIFF’S
12                                                      MOTION FOR PROTECTIVE ORDER
             v.
13                                                      (Doc. 18)
      CALIFORNIA CORRECTIONAL
14    WOMEN’S FACILITY, et al.,
15                       Defendants.
16
           Plaintiff seeks instructions and a protective order concerning the preservation of her legal
17
     property following her release from the LA CADA CCTRP program in Santa Fe Springs. The Court
18
     is unable to grant this request because the storage and/or preservation of a litigant’s legal property
19
     that is within her own custody, possession, or control is not within the purview of the Court.
20
     Plaintiff’s motion is therefore DENIED.
21

22
     IT IS SO ORDERED.
23
        Dated:     September 17, 2020                           /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
